Abnold, J.,
delivered the opinion of the court.
Generally, the validity of a tax-title must be determined by the law as it existed at the time of the assessment and sale. Blackwell on Tax-Titles 580. The sale in this case being made for taxes, a part of which was levied by the board of supervisors at a place at which it was not authorized by law to hold its sessions, was void, and conferred no title. Johnson v. Futch, 57 Miss. 73 ; Gamble v. Witty, 55 Ib. 26. But, on failure of the title, appellees still had a lien on the land for the amount paid to the State for the same, and for taxes subsequently paid thereon by them, and for damages and interest as provided by § 1718, of the Code of 1871, the law in force on the subject when the land was sold for taxes in 1875. Nether a valid levy, assessment, nor sale was necessary to support their claim for such lien. There was an effort on the part of proper officers to subject the land to sale for taxes, which should have been paid, but which had not been paid, and this was sufficient, on failure of title, to give the purchaser, either from the tax collector or the State, a lien on the land for reimbursement. Kaiser v. Harris, 63 Miss. 590; McLaran v. Moore, 60 Ib. 376 ; Mayer v. Peebles, 58 Ib. 628; Cogburn v. Hunt, 57 Ib. 681 ; Cogburn v. Hunt, 56 Ib. 718.
The repeal, by the act approved February 1, 1877, of the statute securing such lien, operated only on sales thereafter to ’ be made, and did not affect liens existing, complete, and vested before the repeal. Tucker v. Stokes, 3 S. & M. 124; Baygents v. Beard, 41 Miss. 581; Sedgwick on Construction of Stat. and Const. Law 108, note. While the State held the-tax title it might, by express provision to that effect, have relinquished or abolished the lien if it had desired to do so, and a subsequent purchaser from the State would have no cause to complain, but no such purpose is expressed in the repealing act of 1877.
At the time the land in question was sold to the State for taxes, there was no statute which required the owner of land sold for taxes, to pay or tender to the tax collector, before the sale, the amount of tax legally chargeable on the land, as a condition precedent to his right to have the title invalidated on account of a part *735of the tax being illegal. The statutes subsequently passed, to that effect, are properly construed to operate prospectively and not retroactively.

The decree of the Chancellor is right, and it is affirmed.